DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 02/16/2021. Presently, claims 2-4, 8, 9, 11-13, 21, and 25-29 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29, 2-4, 8, 9 11-13, 21, and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) displaying of (a) a base game, (b) a plurality of tier numbers identifying the plurality of progressive prizes, respectively and (c) a feature wheel comprising a plurality of slices each slice of the plurality of slices having one of an upgrade identifier and one of the plurality of tier numbers; and  a) a set of game symbols including a set of upgrade symbols and b) instructions which when executed cause: generate one or more random outcomes by the random number generator, select, based on the one or more random outcomes, a plurality of game symbols from the set of game symbols for display in the base game, determine if the plurality of game symbols selected for display in the base game include a predetermined combination of upgrade symbols, in response to determining that the plurality of game symbols selected for display include the predetermined combination of upgrade symbols, cause a spin of the feature wheel to select a first slice of the plurality of slices identified by a first tier number on the feature wheel, resulting in a subset of the plurality of slices being See MPEP 2106.04(a)(2)). The claim additionally recites, provide a first progressive prize of the plurality of progressive prizes identified by the first tier number, which is deemed to be post solution activity that does not bring the claim into eligibility. This judicial exception is not integrated into a practical application because the abstract idea here is applied to a certain technology area which according to the federal register notice merely applying the abstract idea to a certain technological environment is not sufficient to be a practical application. While the Applicant has now amended the claims to include a hardware random number generator, again this is merely applying the abstract idea within a particular technological situation and the random number generator itself is in no way improved, but rather is just a tool that is used together with the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claims including a display, and hardware game controller (which includes the processor) are all well known in the art as evidenced by US Patent Application Publication Number 20100029381 ([0038]). Finally, the hardware random number generator as presently claimed is well known in the art as evidenced by ‘381 ([0040]; “The random number generator 160 can be a separate component or implemented in software in memory 110. At least some or all of the above are functionally found in hardware, firmware, and software of conventionally available gaming platforms
All dependent claims have been evaluated but each of them further just provide further processes that can be done in the human mind and thus do the cure the deficiencies of the independent claim.
Response to Arguments
The rejection based upon 35 USC 112 has been withdrawn based upon Applicant’s amendments.
Applicant first argues that the claims are practically applied because they are done on a gaming machine with various components (Arguments, page 9). However, this is applying the abstract idea to a technological field which as discussed above does not rise to the level of a practical application.
Applicant then argues that the claims cannot practically be done in the human mind (Arguments, page 10). Applicant asserts this because of the incorporation of a random number generator, however, as addressed above this RNG is not treated as part of the abstract idea, but rather something well-known and conventional in the art that the abstract idea is applied to. As such, the argument is not found to be convincing.
Applicant then misconstrues the rejection and seems to think the well-understood and routine conventional activity was applied to step 2A (Arguments, page 11-12). The rejection previously and above states that it is not a practical application because it is merely applying the abstract idea to a technological field. The discussion of well-known, routine, and conventional deals with step 2B which also has been addressed above.
Applicant then argues a non-precedential PTAB decision (Arguments, page 12) and therefore does not change the outcome of the present case.
Applicant then argues that there is an improvement in a technical feature (Arguments, page 14). However, providing bigger and better prizes through the use of a wheel of fortune is not a considered to be a technological improvement.
Applicant then argues that Vancura does not disclose the random outcomes together with the wheel of fortune. This argument makes no sense as Vancura was used to show that the additional elements (i.e. the items BEYOND the abstract idea are well-known and conventional). If the Office were to show that all elements of the claim were well-known and conventional then there would be a prior art rejection associated with the application. However, eligibility does not turn based upon whether or not there is a prior art rejection.
Finally, Applicant argues that the claims do not preempt all ways of configuring a gaming machine (Arguments, page 15). However, such a question is not part of the eligibility guidance test given by the Office and thus has no bearing on the decision.
Thus, Applicant’s arguments are not found to be convincing and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715